DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ response filed 3/7/2022 amended claims 4-8 (additional amendments are discussed below and are incorporated herein via examiner’s amendment).  Applicants’ amendments in light of their arguments are persuasive in overcoming the 35 USC 103 rejections over Kawahara as evidenced by Kamakura and separately over Kim from the office action mailed 12/10/2021; therefore these rejections are withdrawn.  For the reasons stated below claims 1-3, 5 and 7-8 are allowed.  


Examiners Amendment
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Please ADD the following to the front of line 1 of the SPECIFICATION:
-------- “This application is a 371 of PCT/JP2019/049301 filed 12/17/2019.” -------


Please AMEND claim 1 as follows:
ADD the following phrase --------- “lubricating base oil comprising a” ---------
After the word ------- “A” -------- in line 1 of claim 1


Please AMEND claim 2 to read as follows:
 --------- “The lubricating base oil according to claim 1, having 27 to 35 carbon atoms in total.” --------


Please AMEND claim 3 to read as follows:
--------- “The lubricating base oil according to claim 1, wherein the difference between n and m in general formula (1) is 2 to 9.” ----------


Please AMEND claim 5 to depend from 1 instead of claim 4.


Please AMEND claim 7 to read as follows:
------- “A lubricating oil composition comprising the lubricating base oil of claim 1.” --------


Please AMEND claim 8 to depend from 7 instead of claim 6.



Spoke with Yoshiya Nakamura on 4/5/2022 and he agreed to the amendments discussed above.  




Claims Allowed
4.	The following is an examiner’s statement of reasons for allowance:  as evidenced by the prior art references of record, it is well known in the art for lubricant compositions to comprise ester-based base oils and lubricant compositions comprising said base oils.  However, the ester-based compounds of the instant application are unique in that they are limited to a narrow range of branched ester-based compounds for use as base oils and said base oils used in lubricating oil compositions.  These specific ester base oils lead to enhanced viscometric properties when compared to formulations not comprising the specific ester compounds discussed above which is unexpected.          
Applicants have compared their ester base oils to a known set of compositions which represent the prior art.  From the tables of the instant specification and the Affidavit filed 3/18/2022 by Akinobu Takegami it is evident that applicants’ example formulations perform much better in terms of viscometric properties than known formulations.  For these reasons applicants have demonstrated unexpected results across the full scope of the claims and therefore claims 1-3, 5 and 7-8 are allowed.        

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716. The examiner can normally be reached M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL V VASISTH/Primary Examiner, Art Unit 1771